Citation Nr: 1516331	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for corticobasal degeneration, also claimed as Parkinson's disease.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1965 to May 1968 and August 1968 to August 1971, with verified service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal of March 2011 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Atlanta, Georgia, respectively. 

The matter of entitlement to service connection for corticobasal degeneration was previously remanded by the Board in January 2014 for further evidentiary development.

The RO issued a May 2014 rating decision granting an initial evaluation of 50 percent for PTSD.  The Veteran filed a timely Notice of Disagreement (NOD) in July 2014.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the July 2014 NOD.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Service Connection for Corticobasal Degeneration

The Board's January 2014 Remand directed the RO to obtain a new VA opinion regarding the etiology of the Veteran's corticobasal degeneration.  In its remand directives the Board requested the following opinion:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's corticobasal degeneration disability is etiologically related to service.  The examiner's attention is directed to the Veteran's exposure to herbicide in Vietnam.

In an April 2014 opinion, the VA examiner provided the following rationale to support his conclusion that the Veteran's corticobasal degeneration is less likely than not related to military service:

The Veteran does not have Parkinson's Disease which is a presumptive disease from herbicide exposure.  Corticobasal degeneration effects a different area of the brain with different pathological changes than Parkinson's Disease.  Corticobasal degeneration is not the same diagnosis as Parkinson's.

The Board finds that this opinion does not substantially comply with the January 2014 Remand directives of the Board, and as a result, remand is necessary for a new opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

The examiner did not address the impact of the Veteran's confirmed herbicide exposure on his currently diagnosed corticobasal degeneration.  Rather, the examiner focused on the distinction between Parkinson's Disease and corticobasal degeneration.

The Board notes that corticobasal degeneration is not a disease listed under 38 C.F.R. § 3.309(e), as those diseases determined to be presumptively service-connected as a result of herbicide exposure.  However, an opinion as to whether the Veteran's corticobasal degeneration is etiologically related to his in-service herbicide exposure, which the Board concedes due to his service in the Republic of Vietnam, is warranted.  As such, the examiner should specifically address the etiology of the Veteran's corticobasal degeneration with respect to herbicide exposure, rather than the distinction between Parkinson's Disease and corticobasal degeneration.

Increased Rating PTSD

As previously discussed, a SOC was not issued with respect to the Veteran's initial rating claim for PTSD.  The Veteran did submit an appropriate notice of disagreement (NOD) after the May 2014 rating decision granting an initial evaluation of 50 percent.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case referable to the Veteran's initial rating claim for PTSD.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

2.  Send the claims file to an examiner of appropriate knowledge and expertise to render an etiology opinion as to the Veteran's corticobasal degeneration.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  It is up to the discretion of the examiner if a new VA examination is necessary.   

Based on a review of the record, the examiner should: 

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's corticobasal degeneration is causally or etiologically related to the Veteran's period of active service. 

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's corticobasal degeneration was caused by the Veteran's in-service herbicide exposure.  The examiner should focus on the potential effect of herbicide exposure on the Veteran's corticobasal degeneration, and not whether it is a presumptive condition.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After ensuring that the requested records review and opinion is fully adequate, and after undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




